Title: To John Adams from Charles Lee, 26 April 1796
From: Lee, Charles
To: Adams, John



Sir,
Philadelphia, April 26, 1796.

I have the honor to transmit to Congress a report in pursuance of their resolution of the 3d of March, 1795, respecting the title to the land situate in the south western parts of the United States, claimed by certain companies in that resolution described under a law of the state of Georgia, passed the 7th day of January in the year 1794. It is accompanied with all the charters, treaties, and other documents relative to the subject which it has been in my power to procure except the most modern treaties to which I have taken leave to refer. However imperfect it may be deemed, I have yet supposed it better to obey without delay the order of Congress, in the best manner in my power, than to suffer the session to pass without a communication of some kind. With the most perfect respect, I am Sir, / Your most obedient servant. 


Charles Lee,Attorney General of the United States.